Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered August 9, 1996, convicting defendant upon his plea of guilty of the crime of rape in the second degree.
Defendant pleaded guilty to the crime of rape in the second degree and was sentenced as a second felony offender to a prison term of 3 to 6 years, which was in accordance with the People’s promised sentencing recommendation. We reject defendant’s contention that the sentence is harsh and excessive. Defendant admitted that he had sexual intercourse with *910a female who was less than 14 years of age. In view of the heinous nature of the crime and defendant’s extensive criminal history, including a conviction for sexual abuse, we find no reason to disturb the sentence imposed (see, People v Jones, 210 AD2d 709).
Cardona, P. J., Mercure, Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed.